Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 25 October 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Oct. 25. 1791.

The first part of our journey was pleasant, except some hair-breadth escapes which our new horse occasioned us in going down hills the first day or two, after which he behaved better, and came through the journey preserving the fierceness of his spirit to the last. I believe he will make me a valuable horse. Mrs. Washington took possession of Maria at Vernon and only restored her to me here. It was fortunate enough as we had to travel through five days of a North East storm, having learned at Mount Vernon that Congress were to meet on the 24th. instead of the 31st. as I had thought. We got here only on the 22d. The sales at George town were few, but good. They averaged about 2400. dollars the acre. Maria is immersed in new acquaintances; but particularly happy with Nelly Custis, and particularly attended to by Mrs. Washington. She will enter with Mrs. Pine a few days hence.
Congress met to-day. The President’s speech ran on the following subjects.—The Indians.—A land law. Militia law. Post office. Weights and measures. Navigation and commerce.—The English minister, Mr. Hammond is arrived. Affairs in France are going on well. Their new legislature is probably now sitting. I imagine a general peace has taken place through Europe.—Present my warm affections to my daughter and kiss little Anne for me. Adieu my dear Sir Your’s affectionately,

Th: Jefferson

